Name: Commission Regulation (EEC) No 2836/90 of 26 September 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 90No L 268/90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2836/90 of 26 September 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Commu ­ nity supervision for imports of certain products origina ­ ting in Yugoslavia (1 990) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of customs duty into the Community, subject to the ceilings shown, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached those ceilings ; Article 1 From 2 October to 31 December 1990, the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2 . 1983, p . 2. (2) OJ No L 352, 4 . 12. 1989, p . 1 . 29 . 9 . 90 Official Journal of the European Communities No L 268/91 ANNEX Order No CN code Description of goods Ceiling(tonnes) 01.0210 7903 7905 Zinc dust, powders and flakes Zinc plates, sheets, strip and foil ¢  º 3 248 01.0270 8716 8716 10 8716 10 10 8716 1091 8716 10 93 871610 99 8716 20 I Trailers and semi-trailers ; other vehicles , not mechanically propelled ; parts thereof :  Trailers and semi-trailers of the caravan type, for housing or camping :   Trailer tents   Other, of a weight :    Not exceeding 750 kg    Exceeding 750 kg but not exceeding 3 500 kg    Exceeding 3 500 kg  Self-loading or self-unloading trailers and semi-trailers for agricultural purposes : &lt; 8716 20 10   Manure spreaders Il . 2 875 8716 20 90   Other  Other trailers and semi-trailers for the transport of goods :  ¢ l 8716 31 00   Tanker trailers and tanker semi-trailers :    New : l 8716 39 30     Semi-trailers     Other : 8716 39 51      With a single axle \ 8716 39 59      Other \ 8716 39 80 Used \ I 8716 40 00  Other trailers and semi-trailers i